COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  CHRISTOPHER NAPIER,                             §                No. 08-18-00050-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                243rd District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                (TC# 20170D04503)

                                              §
                                            ORDER

        The Court received and filed the supplemental clerk’s record as requested in its order issued

July 9, 2018. The appeal is therefore reinstated, and the Appellant’s brief is now due August 30,

2018.

        IT IS SO ORDERED this 31st day of July, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.